UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1063



HATTIE C. THOMBS,

                                              Plaintiff - Appellant,

          versus


SCHOOL DISTRICT OF GREENVILLE COUNTY, SOUTH
CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-02-3055-6-26)


Submitted:   June 17, 2005                    Decided:   July 7, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hattie C. Thombs, Appellant Pro Se. Steven Mark Wynkoop, Giles
Martin Schanen, Jr., NELSON, MULLINS, RILEY & SCARBOROUGH,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hattie C. Thombs appeals the district court’s order

granting summary judgment to the Defendant on her claims of failure

to accommodate under the Americans with Disabilities Act, 42 U.S.C.

§§ 12101 to 12213 (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Thombs v. School District of Greenville

Cnty, No. CA-02-3055-6-26 (D.S.C. Dec. 10, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -